DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Claim Status
Claims 1, 3 and 14 (Currently amended)
Claims 4-5, 7-13 and 15 (Previously Presented)
Claims 16-18 (New)
Claims 2 and 6 (Canceled)

Allowable Subject Matter
Claims 1, 3-5 and 7-18 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “each charging device being intended to be connected to said grid via a point of delivery from which the charging device is configured to draw electrical energy in wherein the totality of the electrical energy supplied by each charging device is drawn from the point of delivery, and wherein each charging device is configured to communicate with the point of delivery and to exchange data with the point of delivery,
each charging device comprising: an optimization module configured to construct a charging profile associated with a charging time slot and representative of a first charging power suitable for being supplied by the charging device during said charging time slot in order to charge the electric vehicle, and a regulation module for regulating the electric power supplied by the charging device, the regulation module comprising:
a first mode of operation in which the regulation module is configured to regulate the electric power that is output in order to match said electric power to the first charging power during at least a portion of the associated charging time slot, and a second mode of operation in which it is configured to regulate the electric power that is output in order to match it to a second charging power, a coordination device for communicating with the charging devices, the coordination device being suitable for:
triggering a coordinated optimization phase involving a group of charging devices comprising some or all of the charging devices of said charging system and during which each charging device involved constructs the charging profile intended to be implemented in the first mode of operation at least based on an individual charging data item generated by the corresponding optimization module at least from predictions of power consumption of other electrical equipment items connected to the corresponding point of delivery for the charging time slot,
the electrical equipment items being configured to draw electrical energy from the grid via the corresponding point of delivery, wherein the predictions define an expected behavior of the electrical equipment items to draw electrical energy at the corresponding point of delivery, and on a coordination signal generated by the coordination device from individual charging data items generated by some or all of the charging devices involved, and triggering, at a given moment, a coordinated regulation phase
involving some or all of the charging devices of the charging system, during which the regulation module of each of said charging devices involved in the coordinated regulation phase implements the second mode of operation, the corresponding second charging power being determined at least from status data of the electric power supply grid determined by the coordination device from measurements, representative of a grid status, made during at least one time interval preceding said given moment,
wherein, during the coordinated regulation phase, the charging devices involved are configured to implement a collective sub-mode of operation of the second mode of operation, the second mode of operation of the regulation module of each charging device further having an individual sub-mode of operation in which the second charging power is determined independently of said status data of the electric power supply grid determined by the coordination device from measurements, representative of a status of the grid, made during the at least one time interval preceding said given moment, wherein the regulation module is adapted to switch between the two sub-modes of operation in response to at least one condition being satisfied.”, in combination with all other elements recited in claim 1.
Claims 3-5 and 7-13 are also allowed as they further limit allowed claim 1.
Regarding claim 14, prior arts do not suggest or teach, among other claimed allowable features, “each charging device being intended to be connected to said grid via a point of delivery from which the charging device is configured to draw electrical energy in order to supply said regulated electric power, wherein the totality of the electrical energy supplied by each charging device is drawn from the point of delivery, and wherein each charging device is configured to communicate with the point of delivery and to exchange data with the point of delivery,
each charging device comprising: an optimization module configured to construct the charging profile associated with a charging time slot and representative of a first charging power suitable for being supplied by the charging device during said charging time slot in order to charge the electric vehicle, and a regulation module for regulating the electric power supplied by the charging device, the regulation module comprising:
a first mode of operation in which the regulation module is configured to regulate the electric power that is output in order to match said electric power to the first charging power during at least a portion of the associated charging time slot, and a second mode of operation in which it is configured to regulate the electric power that is output in order to match it to a second charging power, a coordination device for communicating with the charging devices, the method comprising:

the electrical equipment items being configured to draw electrical energy from the grid via the corresponding point of delivery, wherein the predictions define an expected behavior of the electrical equipment items to draw electrical energy at the corresponding point of delivery, and on a coordination signal generated by the coordination device from individual charging data items generated by some or all of the charging devices involved, and
performing, at a given moment, a coordinated regulation phase involving some or all of the charging devices of the charging system, during which the regulation module of each of said charging devices involved in the coordinated regulation phase implements the second mode of operation, the corresponding second charging power being determined at least from status data of the electric power supply grid determined by the coordination device from measurements, representative of a grid status, made during at least one time interval preceding said given moment,
wherein, during the coordinated regulation phase, the charging devices involved are configured to implement a collective sub-mode of operation of the second mode of operation, the second mode of operation of the regulation module of each charging device further having an individual sub-mode of operation in which the second charging power is determined independently of said status data of the electric power supply grid determined by the coordination device from measurements, representative of a status of the grid, made during the at least one time interval preceding said given moment, wherein the regulation module is adapted to switch between the two sub-modes of operation in response to at least one condition being satisfied.”, in combination with all other elements recited in claim 14.
Claim 15 is also allowed as it further limits allowed claim 14.
Regarding claim 16, prior arts do not suggest or teach, among other claimed allowable features, “each charging device being intended to be connected to said grid via a point of delivery from which the charging device is configured to draw electrical energy in order to supply said regulated electric power, wherein the totality of the electrical energy supplied by each charging device is drawn from the point of delivery, and wherein each charging device is configured to communicate with the point of delivery and to exchange data with the point of delivery, each charging device comprising:
an optimization module configured to construct a charging profile associated with a charging time slot and representative of a first charging power suitable for being supplied by the charging device during said charging time slot in order to charge the electric vehicle, and a regulation module for regulating the electric power supplied by the charging device, the regulation module comprising:

triggering a coordinated optimization phase involving a group of charging devices comprising some or all of the charging devices of said charging system and during which each charging device involved constructs the charging profile intended to be implemented in the first mode of operation at least based on an individual charging data item generated by the corresponding optimization module at least from predictions of power consumption of other electrical equipment items connected to the corresponding point of delivery for the charging time slot, the electrical equipment items being configured to draw electrical energy from the grid via the corresponding point of delivery,
wherein the predictions define an expected behavior of the electrical equipment items to draw electrical energy at the corresponding point of delivery, and on a coordination signal generated by the coordination device from individual charging data items generated by some or all of the charging devices involved, and triggering, at a given moment, a coordinated regulation phase involving some or all of the charging devices of the charging system, during which the regulation module of each of said charging devices involved in the coordinated regulation phase implements the second ”, in combination with all other elements recited in claim 16.
Regarding claim 17, prior arts do not suggest or teach, among other claimed allowable features, “each charging device being intended to be connected to said grid via a point of delivery from which the charging device is configured to draw electrical energy in order to supply said regulated electric power, wherein the totality of the electrical energy supplied by each charging device is drawn from the point of delivery, and wherein each charging device is configured to communicate with the point of delivery and to exchange data with the point of delivery, each charging device comprising:
an optimization module configured to construct a charging profile associated with a charging time slot and representative of a first charging power suitable for being supplied by the charging device during said charging time slot in order to charge the electric vehicle, and a regulation module for regulating the electric power supplied by the charging device, the regulation module comprising:
a first mode of operation in which the regulation module is configured to regulate the electric power that is output in order to match said electric power to the first charging 
triggering a coordinated optimization phase involving a group of charging devices comprising some or all of the charging devices of said charging system and during which each charging device involved constructs the charging profile intended to be implemented in the first mode of operation at least based on an individual charging data item generated by the corresponding optimization module at least from predictions of power consumption of other electrical equipment items connected to the corresponding point of delivery for the charging time slot, the electrical equipment items being configured to draw electrical energy from the grid via the corresponding point of delivery, wherein the predictions define an expected behavior of the electrical equipment items to draw electrical energy at the corresponding point of delivery, and on a coordination signal generated by the coordination device from individual charging data items generated by some or all of the charging devices involved, and
triggering, at a given moment, a coordinated regulation phase involving some or all of the charging devices of the charging system, during which the regulation module of each of said charging devices involved in the coordinated regulation phase implements the second mode of operation, the corresponding second charging power being determined at least from status data of the electric power supply grid 
wherein, for the coordinated optimization phase, each regulation module is configured to generate the charging profile at the end of an iterative process in which each intermediate step comprises generating a temporary individual charging data item, sending said temporary individual charging data item to the coordination device, and receiving a temporary coordination signal generated by the coordination device based on the temporary individual charging data items from the various charging devices involved, the temporary individual charging data item being constructed as an individual charging data item from the previous step updated based on the temporary coordination signal received during the previous step, the charging profile being constructed from the constructed individual charging data item updated based on the coordination signal received during the last step or an intermediate step, the initial step being conducted based on the individual charging data item and the coordination signal.”, in combination with all other elements recited in claim 17.
Regarding claim 18, prior arts do not suggest or teach, among other claimed allowable features, “each charging device being intended to be connected to said grid via a point of delivery from which the charging device is configured to draw electrical energy in order to supply said regulated electric power, wherein the totality of the electrical energy supplied by each charging device is drawn from the point of delivery, and wherein each charging device is configured to communicate with the point of delivery and to exchange data with the point of delivery, each charging device comprising: an optimization module 
a first mode of operation in which the regulation module is configured to regulate the electric power that is output in order to match said electric power to the first charging power during at least a portion of the associated charging time slot, and a second mode of operation in which it is configured to regulate the electric power that is output in order to match it to a second charging power, a coordination device for communicating with the charging devices, the coordination device being suitable for:
triggering a coordinated optimization phase involving a group of charging devices comprising some or all of the charging devices of said charging system and during which each charging device involved constructs the charging profile intended to be implemented in the first mode of operation at least based on an individual charging data item generated by the corresponding optimization module at least from predictions of power consumption of other electrical equipment items connected to the corresponding point of delivery for the charging time slot, the electrical equipment items being configured to draw electrical energy from the grid via the corresponding point of delivery, wherein the predictions define an expected behavior of the electrical equipment items to draw electrical energy at the corresponding point of delivery, and on 
triggering, at a given moment, a coordinated regulation phase involving some or all of the charging devices of the charging system, during which the regulation module of each of said charging devices involved in the coordinated regulation phase implements the second mode of operation, the corresponding second charging power being determined at least from status data of the electric power supply grid determined by the coordination device from measurements, representative of a grid status, made during at least one time interval preceding said given moment,
wherein the point of delivery comprises a metering device for measuring the electrical energy and/or electric power drawn at the point of delivery by the equipment items and the charging device, and wherein the metering device is adapted to categorize the electrical energy and/or electric power drawn at the point of delivery into types of use and to measure the consumption for each of these uses.”, in combination with all other elements recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2022